DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.
Status
1.	Claims 1-20 as filed on 10 May 2018 were examined and rejected in an Office action mailed 4 February 2020.  Applicant responded on 3 June 2020 cancelling all claims and adding new claims 21-39.  Claims 21-39 were examined and rejected in an Office action mailed on 14 September 2020.  Applicant filed an RCE on 14 December 2020.  Applicant then filed a supplemental response on 23 February 2021 which is entered; Applicant added claim 40.  
Claims 21-40 are examined herein.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

As a follow-up to a prior conversation, the Examiner attempted to contact Heidi Nebel on 4 May 2021 with a voice-mail but no reply was received.

Withdrawal of Objections and Rejections
3.	The rejection claims 26 and 35 under 35 USC 112(b) regarding the antecedent basis of “the spinach plant” is withdrawn in view of Applicant’s amendments to the claims.



Declaration of John Groenendijk
5.	In a declaration signed on 21 February 2021, John Groenendijk describes the relationship of the SNPs and the spinach genome project.  Para. 3.  He also describes further data relating the SEQ ID NOs and B11-523 (para. 5) and B11-505 (para. 6).  Overall, the declaration describes how the SNPs are related to the Pfs resistance gene(s).
The declaration is not persuasive with regard to the rejections below.  The information available in paragraph 6 could be relevant to a potentially allowable claim, but no such claim is currently pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant traverses the rejections made in the Office action filed 14 September 2020 in Applicant’s paper filed 23 February 2021.  Applicant’s arguments have been fully considered but are not persuasive.
Claims 21, 30 and 39 are rejected for using an insufficiently defined functional limitation.  The claims are drawn to a spinach plant having the genetic information, “genetic determinant,” required to provide resistance to Pfs:14 where the gene is present in one of two deposits.  

Claim 30 requires one of six SEQ ID NOs linked to the genetic determinant and the 42393 deposit.
Claim 39 requires one of two SEQ ID NOs and the 42392 deposit or one of six SEQ ID NOs linked to the genetic determinant and the 42393 deposit; claim 39 then selects of the basis of the SNP alleles recited.
Although the claims comprise the functional claim language for a “genetic determinant” that confers ‘resistance against Pfs:14’ and thus this language imposes a limit on the claim, the boundaries are unknown because a structure needed to accomplish the recited function is not taught.  The specification fails to set forth what genetic information is associated with the phenotype.  Applicant provides the deposit but provides next to no sequence information regarding the deposit.  This is discussed in greater detail in the rejection under 35 U.S.C. 112(a), written description, infra.  
The instant claim language imposes no limits as to the structure needed for the claimed function to be performed.  The claims are not necessarily limited to the gene(s) present in the deposited seeds because insufficient structural information is provided by which to identify the genes, but could encompass any spinach plant with an unspecified gene(s) providing the same phenotype.  
Showing possession of plant by having deposited it does not clarify the structure of the gene(s) needed to provide the phenotype in plants obtained from seeds of the deposit.  
Resistance to Pfs:14 was known in the prior art.  See, e.g., US Patent Publication No. 2014/0065287, den Braber & Jansen, claiming priority to 29 August 2012.
Complicating determining the boundaries of these claims is the art’s observation that resistance to Pfs races may arise from genes at the R gene locus and structures such as those taught by Kock et al. (WO 2018/059651 A1, published 5 April 2018, e.g. Table 3 on page 41) or by She et al. (2018) Theor Appl Genet 131:2529-41.  On the other hand, resistance to Pfs:14 can also arise from non-R genes.  Feitsma et al., US Patent Publication No. 2017/0327839 A1, published 16 November 2017.

Furthermore, there is no requirement in the claims that the “genetic determinant” is restricted to the arguably novel gene obtained by Applicant from S. turkestanica.
As a result, the metes and bounds of the claims are indefinite.  
Dependent claims are included in these rejections because none provide limitations obviating these rejections.

Applicant’s Arguments & Response
In the response, Applicant traverses the rejection of record.  Response, pp. 7-8.  Applicant cites to the single required nucleotide sequence and a distal end of chromosome 3.  Id., p. 8.
Chromosome 3 has a length of 113 megabases.  Spec., p. 26.  Further the relation of any one of the required sequences and the gene / genes providing the claimed resistance is uncertain.  Although the “SNPs can be used for the identification of plants having the Pfs resistance phenotype” (Spec., p. 37), they do not define the structure necessary for the activity.  Therefore Applicant’s argument fails to persuade.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Applicant traverses the rejections made in the Office action filed 14 September 2020 in Applicant’s paper filed 23 February 2021.  Applicant’s arguments have been fully considered but are not persuasive.
Claim 21 is drawn to a spinach plant with resistance against Pfs:14 where the resistance is conferred by a genetic determinant that is present in seeds deposited under accession number NCIMB 42392 where the genetic determinant is located at a distal end of chromosome 3 and is linked with one of two SEQ ID NOs / SNPs.  The “genetic determinant” recited in the claims may encompass other genes besides the arguably heretofore unknown gene obtained by Applicant from S. turkestanica.  
Dependent claim 22 recites resistance to different races and isolates of Pfs.  Dependent claims 23-24 recite various plant parts.  Dependent claim 25 reads on a tissue culture.  Dependent claim 26 reads on a regenerated plant from that tissue culture.  Dependent claims 27-28 read on a progeny plant where claim 28 specifies various means of obtaining the progeny.  Dependent claim 29 reads on a food product.
Claim 30 reads on a spinach plant with a genetic determinant conferring resistance against Pfs:14 where the genetic determinant is on a distal end of chromosome 3 and linked to one of six SNPs and where the genetic determinant is present in seeds deposited under accession number NCIMB 42393.  Again, the “genetic determinant” recited in the claims may encompass other genes besides the arguably heretofore unknown gene obtained by Applicant from S. turkestanica.  
Dependent claim 31 recites resistance to different races and isolates of Pfs.  Dependent claims 32-33 recite various plant parts.  Dependent claim 34 reads on a tissue culture.  Dependent claim 35 reads on a regenerated plant from that tissue culture.  Dependent claims 36-37 read on a progeny plant where claim 37 specifies various means of obtaining the progeny.  Dependent claim 38 reads on a food product.

Claim 40 requires one of two SEQ ID NOs associated with the 42392 deposit but without requiring the 42392 deposit; or one of six SEQ ID NOs linked to the genetic determinant associated with the 42393 deposit but without requiring 42393 deposit; claim 40 then selects of the basis of the SNP recited alleles.
Overall, the claims are directed at obtaining spinach plants resistant to e.g. Pfs:14 by crossing in a gene obtained from S. turkestanica.  Two deposits were made.  Eight SEQ ID NOs / SNPs are provided that are associated with the gene(s).
The Federal Circuit court held that a written description of an invention "requires a precise definition, such as by structure, formula [or] chemical name, of the claimed subject matter sufficient to distinguish it from other material."  Regents of the Univ. of Cal. v. Eli Lilly and Co., 119 F3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."   Id., 43 USPQ2d at 1406.  Further, the court held that to adequately describe a claimed genus, Applicant must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of members of the genus."  Id.  
A deposit can, at least in some circumstances, satisfy the written description requirement regarding the deposited species.  Enzo Biochem Inc. v. Gen-Probe Inc., 323 F.3d 956, 970, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Applicant deposited two spinach accessions NCIMB 42392 and NCIMB 42393 comprising at least one gene / allele / genetic determinant conferring resistance to Pfs races when crossed into S. oleracea.  Spec., p. 27, 33 & 37-38.  NCIMB 42392 is designated B11-523-1-17 and was obtained from a cross from a S. turkestanica accession into Viroflay.  Id., p. 33.  NCIMB 42393 is designated B11-505-3-17 and was obtained from a cross from a different S. turkestanica accession into Viroflay.  Id., pp. 37-38.
S. turkestanica accession number 32.  Id., pp. 33 et seq.  Applicant states that the variety is uniform and stable.  Id.  Applicant provides Table 1-1 which lists several phenotypes of the variety.  Applicant crossed to the F2 generation and tested for resistance.  Id., p. 34.
Applicant then mapped the resistance and discovered two SNPs associated with the phenotypic data (e.g., Pfs:14 resistance):  SEQ ID NO:1 and SEQ ID NO:2.  Id., pp. 34-37.  Applicant asserts that these “SNPs can be used for the identification of plants having the Pfs resistance phenotype.”  Id., p. 37.  Applicant cites to the figure in WO2017/081187 A1, a priority document.  Id.
In Example 2, Applicant describes obtaining B11-505-3-17 by crossing a Viroflay plant with S. turkestanica accession number KK28.  Id., pp. 37 et seq.  Applicant states that the variety is uniform and stable.  Id., p. 38.  Applicant provides Table 2-1 which lists several phenotypes of the variety.  Id., pp. 38-39.  Applicant crossed to the F3 generation and tested for resistance.  Id., p. 38.  Applicant mapped the resistance and discovered six SNPs associated with the phenotypic data (e.g., Pfs:14 resistance):  SEQ ID NOs:3-8.  Id., pp. 39-42.  Applicant asserts that these “SNPs can be used for the identification of plants having the Pfs resistance phenotype.”  Id., p. 41.  Applicant cites to the figure in WO2017/081189 A1, a priority document.  Id., p. 42
Applicant, however, fails to describe the genetic basis of the resistance, i.e. the required genes and encoded proteins underlying the resistance to the Pfs race(s).  See, for example, Kock et al., WO 2018/059651 A1, published 5 April 2018, or, in contrast, She et al. (2018) Theor Appl Genet 131 :2529-41.  Although neither are prior art with respect to the instant application, they are consistent with the approach of the prior art, discussed further below, that Pfs resistance is attributed to a gene encoding a protein.
Applicant describes two sets of associated SNPs / SEQ ID NOs – one for deposit NCIMB 42392 and one for deposit NCIMB 42393.  However, Applicant provides no specific description as to how the SNPs represented by SEQ ID NO:1 and SEQ ID NO:2 are associated with the genetic determinant that supplies resistance to Pfs:14 in deposit NCIMB 42392 or how the SNPs represented by SEQ ID NOs:3-8 are associated with the genetic determinant that supplies resistance to Pfs:14 in deposit NCIMB 42393.  For 
Applicant does not otherwise describe the location of the genes.  The S. oleracea genome is estimated to be 1,009 Mb in size.  Yang et al. (2016) PloS One 11(5):e0152706, p. 2.  Reference to the specification indicates that the genetic determinants are on chromosome 3, but chromosome 3 is still 113 Mb in size.  Spec. p. 26.  It is reasonable to assume that the S. turkestanica genome has a similar size since Applicant was able to cross them and they are both species of the Spinacia genus.  Although the claimed S. turkestanica genes and the S. oleracea R genes may be located on the same chromosomal location, non-R genes are also known to provide resistance to Pfs.  Feitsma et al., US Patent Publication No. 2017/0327839 A1, published 16 November 2017.  
Since Applicant provides no information concerning the gene that provides resistance to Pfs, Applicant cannot provide any information about the distance between any of the SEQ ID NOs and the Pfs-resistance gene – either the physical distance or the genetic distance (centimorgans).  If the SEQ ID NOs are not within the gene, then they can be separated from the gene via recombination.
Claim 21 and 30 read on the genus of all plants displaying resistance to Pfs:14 which is conferred by the genetic determinant in the deposit where such plants are identified only by:  (1) resistance to Pfs:14, (2) reference to one of two deposits; and (3) reference to one of eight SEQ ID NOs.  Whether the genetic determinants in the two deposits are the same or not is uncertain and the sequence of either or both genetic determinants is also uncertain.  SEQ ID NO:1 and SEQ ID NO:2 are not similar to SEQ ID NOs:3-8.  Applicant asserts that the “SNPs can be used for the identification of plants having the Pfs resistance phenotype” (id., p. 37) but there is no indication that any one of the recited SNPs are necessary and/or sufficient for the claimed phenotype.

Applicant defines “genetic determinant” broadly in paragraph 0048.
As used herein, a "genetic determinant" refers to the genetic information in the genome of a plant that causes or associates with a trait of interest. Genetic determinants include, but are not limited to, genes, alleles, genetic markers, and quantitative trait loci (QTL).

What is being claimed, therefore, is a region of the deposited plants’ chromosomes that comprises both at least one SEQ ID NO and a gene coding for Pfs resistance.
Other than claim 39, the rejected claims are not drawn solely to the deposit; the rejected claims and specification merely refer to the deposited seeds as representative embodiments that contain the claimed genetic determinant.  In addition, both claims 21 and 30 only require one of the recited nucleotide sequences, i.e., therefore the genetic location represented by the single recited SEQ ID NO cannot bracket the genetic determinant.  
Also, the recited resistance in claim 21 only distinguishes the claimed gene from genes that lack resistance to Pfs:14.  Furthermore, dependent claims such as 22 only require that resistance to other Pfs races is present in the plant, not that deposited gene provides the resistance – although that may be the case based on Applicant’s examples. 
The art describes other genes conferring resistance to Pfs:14.  For example, the RPF11 gene described in US Patent Publication 2017/0027126 A1, also from S. turkestanica, confers resistance to Pfs:14.  Dijkstra & Raedts, US Patent Publication 2017/0027126 A1, claiming priority to 12 September 2014 and published on 2 February 2017; para. 0073 & p. 16 (Table 2).  See also, US Patent Publication No. 2014/0065287, den Braber & Jansen, claiming priority to 29 August 2012.
Therefore the genetic determinant claimed by Applicant is only distinguished from other genes in the art and described by Applicant's deposit and the sequences in the SNPs.  The only way provided by the specification, however, to distinguish the RPF11 gene, is SEQ ID NOs:1-8.
Additionally, the art describes that resistance to Pfs in Spinacia species, even if apparently conferred by a single gene, may actually involve multiple, tightly-linked genes.  Correll et al. (2011) Eur J Plant Pathol 129:193-205, 196, rt col., & Irish et al. (2008) Phytopath 98(8):894-900, 894.  Correll et al. also teaches that Pfs:7 was first identified in about 2000 (id., Table 3), and therefore resistance to Pfs:7, let alone Pfs:14, could not be tested before about 2000.  Irish et al. in 2007 provides extensive resistance tables testing through Pfs:10, which is described as a "new" race as of the 2007 publication date.  Irish et al. (2007) Plant Dis 91:1392-96, abstract.  Thus, since Pfs races 11-14, for example, were not identified by 2007, susceptibility could be not tested.  In Table 2 of Irish et al., for example, several spinach lines display resistance to Pfs races 6-10, e.g. NAKT13 (El Dorado), and thus could comprise a gene that is similar or identical to Applicant's claimed gene.  Similarly, Baerends, US Patent No. 7,935,866 B2, filed on 4 February 2008, describes a spinach plant that is resistant to Pfs races 1-7, but the publication is silent with regard to resistance to other races. Baerends, col. 7.  Additionally, as noted above, spinach plants with resistance to Pfs:14 were known to the art prior to Applicant's invention.  See, e.g., US Patent Publication No. 2014/0065287.
The art teaches considerable uncertainty regarding genes conferring resistance to Pfs races in spinach.  Correll et al. cautions that "the genetic and molecular basis of resistance to [Pfs] ... are not well understood in spinach." Id., p. 195.  Correll et al. continues that "[r]ace-specific resistance to Pfs has been identified among spinach cultivars and wild relatives, but the underlying genes and signalling pathways are largely undefined."  Id.  The article also teaches that "[a]lthough 6 genetically distinct loci have been hypothesized to control resistance to Pfs, considerable genetic analysis is needed to verify this hypothesis. In fact, an alternate hypothesis is that there is a single locus with multiple alleles that govern resistance in spinach to Pfs."  Id., p. 197.
Applicant fails to define the sequence of, or otherwise characterize, the claimed gene or the genetic determinant responsible for the observed Pfs resistance except by the deposit and the SNPs / SEQ ID NOs associated with the resistance gene(s), which 
Applicant also does not describe whether the R gene is the same in both deposits.  Thus one skilled in the art is provided no information with which to determine how Applicant's claimed spinach genetic determinant and/or plant is related to another spinach plant with a resistance gene with a similar resistance pattern, e.g., the spinach plants of den Braber & Jansen and the resistance gene(s) thereof, and how the claimed invention differs.  Furthermore, Applicant also only describes one or two embodiments of the genus of plants falling within the scope of, e.g. claim 21, while claim 21 reads on the universe of all possible genes that display the same resistance pattern – Pfs:14 and comprise one of the two recited SNPs / SEQ ID NOs.  
Additionally, claims 28 and 37 read on creating a progeny plant but neither requires any SEQ ID NO.  Therefore, the only description left of such a plant is the Pfs resistance.  Such plants are known in the art and form a vast genus.  Given this, a representative number of species have not been described.
In contrast to the size of the genera claimed, Applicant only describes the genetic determinants in the deposits by depositing the seeds and one set of SNPs per genetic determinant.  Applicant thus only provides adequate description for the deposit itself, and not in plants not directly related to the deposit.
Apart from the deposit, Applicant also fails to describe any structure associated within the required genetic determinant that provides resistance to Pfs:14.  Therefore the current claims do not satisfy the written description requirement – Applicant fails to provide “a precise definition, such as [a] structure, formula [or] chemical name, of the claimed subject matter sufficient to distinguish it from other material."  Eli Lilly, 119 F3d at 1568, 43 USPQ2d at 1405 (quoting Fiers v. Revel, 984 F.2d at 1171, 25 USPQ2d at 1606).  
See also Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111,1115 (Fed. Cir., 1991), which teaches that the purpose of the written description is, inter alia, for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more 
Again, since Applicant fails to describe the location of the SEQ ID NOs relative to the resistance gene, and fails to describe the structure of the gene providing Pfs resistance, Applicant fails to provide any means to distinguish the claimed invention from a spinach plant where one of the SEQ ID NOs has been crossed into the plant in association with a different gene providing resistance to Pfs.
Additionally, no independent activity is provided for any of the recited SEQ ID NOs and the claimed invention requires resistance against Pfs races.
Thus the claims are "reach through" claim.  By reciting a phenotype associated with the instant deposited line, and one of eight SEQ ID NOs associated with the deposited lines, Applicant is attempting to reach through and claim the full genus of plants that may share the phenotypes and one of the SEQ ID NOs.  The Pfs resistance phenotype is common, and Applicant presents no compelling reasoning that one of the SEQ ID NOs is required for resistance to Pfs:14.  During the lifetime of the patent, spinach plants could be obtained where one of the SEQ ID NOs is associated with another gene providing resistance to Pfs:14.  The genus of products encompassed by the recited limitations is so large that one of skill in the art is not able to envision the members of the genus.  See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004).
Claims 25 and 34 are drawn to a tissue culture but neither requires the presence of the claimed genetic determinant.  Yet the tissue culture can be created from an embryo of a plant which might be heterozygous for the determinant.  Therefore the claimed tissue culture reads on any spinach tissue culture, which is a vast genus

Claim 40 requires one of two SEQ ID NOs associated with the 42392 deposit but without requiring the 42392 deposit; or one of six SEQ ID NOs linked to the genetic determinant associated with the 42393 deposit but without requiring 42393 deposit; claim 40 then selects of the basis of the SNP recited alleles.
Therefore claim 40 also fails to satisfy either prong of the Federal Circuit’s test in Lilly as discussed above because Applicant fails to provide any description of the required genetic determinant that is necessary and/or sufficient for resistance to Pfs:14 or structural elements associated with providing that resistance that is associated with the recited SEQ ID NOs.  
As noted above, a deposit can, at least in some circumstances, satisfy the written description requirement regarding the deposited species.  Enzo Biochem Inc. v. Gen-Probe Inc., 323 F.3d 956, 970, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).  Here, however, Applicant is claiming a genetic determinant that confers resistance to Pfs:14 but without any reference to a deposit or any description of the gene that appears to be required by the claim.
Dependent claims are included in this rejection because none provide limitations obviating the rejection.
Applicant’s Arguments & Response
In the response, Applicant traverses the rejections of record under 35 USC 112(a) – Applicant does not distinguish the rejections under the written description requirement (Office action pp. 6-16) versus the enablement requirement (Office action, pp. 18-25).  Response, pp. 9-12.  (Applicant does separately argue against the new matter rejection.)
In the second full paragraph of page 9, Applicant reviews the description in the specification.  In the paragraph bridging pages 9-10, Applicant reviews the rejection of 
In the first full paragraph of page 10, Applicant reviews the question whether the ‘genetic determinant’ in the two deposits are the same or different.  Applicant alleges that they are different.  Id., p. 10.
This allegation, however, is merely attorney argument and raises the key issue in this rejection – how can the gene conferring resistance be identified?  Applicant, in the response, states that they are “two different genetic determinants.”  Response, p. 10, l. 9.  Then Applicant asserts that they are “distinct, newly found phenotypic patterns of resistance to [Pfs].”  Id., ll. 9-10.  Applicant asserts two different patterns of resistance (ll. 10-11), but Applicant is contradicted by the specification.  Compare para. 0114 versus para. 0126 – they are the same patterns.
Applicant defines “genetic determinant” broadly in paragraph 0048.
As used herein, a "genetic determinant" refers to the genetic information in the genome of a plant that causes or associates with a trait of interest. Genetic determinants include, but are not limited to, genes, alleles, genetic markers, and quantitative trait loci (QTL).

The only means that Applicant provides to identify the claimed gene(s) encoding Pfs resistance is eight SEQ ID NOs where the claims only require the presence of one of the SEQ ID NOs.  All claims, however, also require resistance to Pfs:14.  No structure associated with the resistance is taught.  For example, there is no way to determine if the Pfs-resistance genes in the two deposits are the same or are different.  There is also no way to compare the claimed resistance genes to other genes that provide resistance to Pfs:14.
Although most of the claims require the presence of a SEQ ID NO, the SEQ ID NO can be separated from the Pfs-resistance gene via recombination.  The essential feature of the invention, the Pfs-resistance gene, is not described at all.  Further, through recombination and/or breeding during the lifetime of the patent, any of the SEQ ID NOs could become associated with a different Pfs-resistance gene.
Applicant also fails to describe the physical and/or genetic distance between the recited SEQ ID NOs and the gene(s) required for the claimed resistance.  An ordinary 
See, for example the study of Khattak et al. linking a sex determination locus in spinach with markers where one marker was within 1.9 cM of a linkage group.  Khattak et al. (2006) Euphytica 148:311-18.  No such information is described by Applicant.
Applicant asserts that Khattak et al. is from 14 years ago.  Khattak et al. was published in 2006, nine years before the instant filing date, which is the important date for the purposes of this discussion.  Nor is the publication date relevant.  No current technology locks in the association between, e.g. SEQ ID NO:1, and the claimed Pfs-resistance gene in the deposit.  They can be separated via recombination.  The only commercial relevance of any one of SEQ ID NOs:1-8 is their association with a Pfs-resistance gene.
The written description rejection also cites numerous other publications and cases.  None except Khattak et al. are addressed by Applicant.  Applicant also cites to two publications on page 11 of the response.  Neither are part of the record and are not considered further.  (Also one is post-filing art.)
In any case, the issue is not how to plan and conduct further experiments and/or breeding steps, the issue is whether Applicant has satisfied the written description requirement for the claimed invention.  For the reasons of record, Applicant has not.
Again, the Federal Circuit court requires that a written description of an invention "requires a precise definition, such as by structure, formula [or] chemical name, of the claimed subject matter sufficient to distinguish it from other material."  Regents of the Univ. of Cal. v. Eli Lilly and Co., 119 F3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."   Id., 43 USPQ2d at 1406.  Further, the court held that to adequately describe a claimed genus, Applicant must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of members of the genus."  Id.  


Claim Rejections - 35 USC § 112(a), new matter
8.	Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant traverses the rejections made in the Office action filed 14 September 2020 in Applicant’s paper filed 23 February 2021.  Applicant’s arguments have been fully considered but are not persuasive.
Applicant filed amended claims on 3 June 2020 that contain new matter.  Claims 21, 30 and 39 recite, inter alia, the limitation “distal” in claim 21, line 2; claim 30, line 2; and claim 39, lines 6 and 12.  The word “distal” does not appear in the specification, abstract, or claims as originally filed, yet the limitation represents essential matter in determining the scope of the claims.  
In a 1997 case, the Federal Circuit held that, for the purpose of defining an invention, it was the disclosure of the application that matters and that that the invention must described in the specification. The court held that:
It is the disclosures of the applications that count.  Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed.  It extends only to that which is disclosed.  While the meaning of terms, phrases, or diagrams in a disclosure is to be explained or interpreted from the vantage point of one skilled in the art, all the limitations must appear in the specification.  The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification.  Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.

Lockwood v. American Airlines Inc., 107 F3d 1565, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).

Dependent claims are included in this rejection because none provide limitations obviating this rejection.
Applicant’s Arguments & Response
Applicant argues against the rejection, citing to MPEP § 2163.  Response, pp. 12-13.  Applicant fails to address the cited case law.
In response, a key issue in the patentability of the pending claims is the location of the gene providing the claimed Pfs resistance.  Applicant has added a limitation adding location information to the claims to address the rejections of record.  That limitation was not found in the application as filed.  Therefore the new matter rejection is maintained.

Claim Rejections - 35 USC § 112(a), scope of enablement
9.	Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the deposit if the deposit is perfected, does not reasonably provide enablement for the genus of Pfs-resistance genes conferring resistance to Pfs:14 as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Applicant traverses the rejections made in the Office action filed 14 September 2020 in Applicant’s paper filed 23 February 2021.  Applicant’s arguments have been fully considered but are not persuasive.
The scope of the claims is set forth supra in the written description rejection.
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of Id.
Applicant teaches that two spinach lines were deposited:  accessions NCIMB 42392 and NCIMB 42393 each comprising at least one allele conferring resistance to Pfs races when crossed into S. oleracea.  Spec., p. 27, 33 & 37-38.  NCIMB 42392 is designated B11-523-1-17 and was obtained from a cross from a S. turkestanica plant into Viroflay.  Id., p. 33.  NCIMB 42393 is designated B11-505-3-17 and was obtained from a cross from a S. turkestanica plant into Viroflay.  Id., pp. 37-38.
In Example 1, Applicant teaches obtaining B11-523-1-17 by crossing a Viroflay plant with S. turkestanica accession number 32.  Id., pp. 33 et seq.  Applicant states that the variety is uniform and stable.  Id.  Applicant provides Table 1-1 which lists several phenotypes of the variety.  Applicant crossed to the F2 generation and tested for resistance.  Id., p. 34.
Applicant mapped the resistance and discovered two SNPs associated with the phenotypic data (e.g., Pfs:14 resistance) in this deposit:  SEQ ID NO:1 and SEQ ID NO:2.  Id., pp. 34-37.  Applicant asserts that these “SNPs can be used for the identification of plants having the Pfs resistance phenotype.”  Id., p. 37.  Applicant cites to the figure in WO2017/081187 A1, a priority document.  Id.
In Example 2, Applicant teaches obtaining B11-505-3-17 by crossing a Viroflay plant with S. turkestanica accession number KK28.  Id., pp. 37 et seq.  Applicant states that the variety is uniform and stable.  Id., p. 38.  Applicant provides Table 2-1 which lists several phenotypes of the variety.  Id., pp. 38-39.  Applicant crossed to the F3 generation and tested for resistance.  Id., p. 38.  Applicant mapped the resistance and discovered six SNPs associated with the phenotypic data (e.g., Pfs:14 resistance):  SEQ ID NOs:3-8.  Id., pp. 39-42.  Applicant asserts that these “SNPs can be used for the identification of plants having the Pfs resistance phenotype.”  Id., p. 41.  Applicant cites to the figure in WO2017/081189 A1, a priority document.  Id., p. 42
Applicant, however, fails to describe the genetic basis of the resistance, i.e. the required genes and encoded proteins underlying the resistance to the Pfs race(s).  See, for example, Kock et al., WO 2018/059651 A1, published 5 April 2018, or, in contrast, She et al. (2018) Theor Appl Genet 131 :2529-41.

Applicant does not otherwise teach the location of the genes.  The S. oleracea genome is estimated to be 1,009 Mb in size.  Yang et al. (2016) PloS One 11(5):e0152706, p. 2.  It is reasonable to assume that the S. turkestanica genome has a similar size since Applicant was able to cross them and they are both species of the Spinacia genus.  Although the claimed S. turkestanica genes and the S. oleracea R genes may be located on the same chromosomal location, non-R genes are also known to provide resistance to Pfs.  Feitsma et al., US Patent Publication No. 2017/0327839 A1, published 16 November 2017.  
Claim 21 and 30 read on the genus of all plants displaying resistance to Pfs:14 which is conferred by the genetic determinant in the deposit where such plants are identified only by:  (1) resistance to Pfs:14, (2) reference to one of two deposits; and (3) reference to one of eight SEQ ID NOs.  Whether the genetic determinants in the two deposits are the same or not is uncertain and the sequence of either or both genetic determinants is also uncertain.  SEQ ID NO:1 and SEQ ID NO:2 are not similar to SEQ ID NOs:3-8.  Applicant asserts that the “SNPs can be used for the identification of plants having the Pfs resistance phenotype” (id., p. 37) but there is no indication that any one of the recited SNPs are necessary and/or sufficient for the claimed phenotype.
In fact, given that each of the sequences is only 101 nucleotides long, one of ordinary skill in the art would not believe that the SEQ ID NOs, by themselves, are necessary and/or sufficient for the claimed phenotype.  Additionally, Applicant provides no information that any of the SEQ ID NOs are within either resistance gene.
Applicant defines “genetic determinant” broadly in paragraph 0048.


What is being claimed, therefore, is a region of the deposited plants’ chromosomes that comprises a gene coding for Pfs resistance and where the plant also comprises at least one SEQ ID NO.
Other than claim 39, the rejected claims are not drawn solely to the deposit; the rejected claims and specification merely refer to the deposited seeds as representative embodiments that contain the claimed genetic determinant.  In addition, both claims 21 and 30 only require one of the recited nucleotide sequences, i.e., therefore the genetic location represented by the single recited SEQ ID NO cannot bracket the genetic determinant.  
Also, the recited resistance in claim 21 only distinguishes the claimed gene from genes that don’t provide resistance to Pfs:14.  In other words, the resistance claimed in claim 21 may also come from, or be supplemented by, a different gene / genes.
The art describes other genes conferring resistance to Pfs:14.  For example, the RPF11 gene described in US Patent Publication 2017/0027126 A1, also from S. turkestanica, confers resistance to Pfs:14.  Dijkstra & Raedts, US Patent Publication 2017/0027126 A1, claiming priority to 12 September 2014 and published on 2 February 2017; para. 0073 & p. 16 (Table 2).  See also, US Patent Publication No. 2014/0065287, den Braber & Jansen, claiming priority to 29 August 2012.
Therefore the genetic determinant claimed by Applicant is only distinguished from other genes in the art and described by Applicant's deposit and the sequences in the SNPs.  The only way provided by the specification, however, to distinguish the genetic determinant in Applicant’s deposits from, e.g. the RPF11 gene, is SEQ ID NOs:1-8.
The art teaches that resistance to Pfs in Spinacia species, even if apparently conferred by a single gene, may actually involve multiple, tightly-linked genes.  Correll et al. (2011) Eur J Plant Pathol 129:193-205, 196, rt col. & Irish et al. (2008) Phytopath 98(8):894-900, 894.  Correll et al. also teaches that Pfs:7 was first identified in about 2000 (id., Table 3), and therefore resistance to Pfs:7, let alone Pfs:14, could not be See, e.g., US Patent Publication No. 2014/0065287, den Braber & Jansen, claiming priority to 29 August 2012.
In fact, Correll et al. cautions that "the genetic and molecular basis of resistance to [Pfs] ... are not well understood in spinach."  Id., p. 195.  Correll et al. continues that "[r]ace-specific resistance to Pfs has been identified among spinach cultivars and wild relatives, but the underlying genes and signalling pathways are largely undefined."  Id.  The article also teaches that "[a]lthough 6 genetically distinct loci have been hypothesized to control resistance to Pfs, considerable genetic analysis is needed to verify this hypothesis. In fact, an alternate hypothesis is that there is a single locus with multiple alleles that govern resistance in spinach to Pfs." Id., p. 197.
Aside from the crosses that were used to obtain the deposited lines, Applicant fails to teach how to obtain the genetic determinant.  Furthermore, although the claims are directed at the deposit, Applicant provides no way to identify the claimed genetic determinant that confers resistance to Pfs:14.  So effectively Applicant’s claims read on a broad genus.  Applicant fails to provide guidance commensurate with the scope of the claims.
The question is, therefore, whether the specification enables one skilled in the art to make any member of the species of the claimed genus other than the gene in the deposited seeds.  See, for example, MPEP 2164.06(a)(II), citing to Ex parte Jackson, 217 USPQ 804, 806 (Bd. App. 1982).  The issue before the Board in Ex parte Jackson was:


To state the issue somewhat differently, it is whether a verbal description of a new species would enable one of ordinary skill in the relevant art to obtain strains of that species over and above the specific strains made available through deposit in one of the recognized culture depositories.

Ex parte Jackson, 217 USPQ 804, 806 (Bd. App. 1982).  In the instant application, the issue is similar to the one before the Board in that Applicant has deposited seeds with unique characteristics but not taught how to identify other genes conferring the same phenotype.  In Ex parte Jackson, the Board held that the deposit, without a detailed explanation of how to obtain more species from nature, did not enable the generic claims.  Id., p. 808.  The board found that “the degree of experimentation involved in locating new [organisms] apart from deposited cultures is undue in light of the enablement requirement of 35 U.S.C. 112.”  Id.  The Jackson decision was considered and distinguished by the Federal Circuit in the Wands decision in view of the routine experimentation required to obtain hybridomas.  In re Wands, 8 USPQ2d at 1403-04.  Therefore, in view of the Ex parte Jackson decision, the generic scope of, e.g. claim 1, reading on the genus of genes conferring resistance to Pfs:14, is not enabled.  Obtaining further species falling within the scope of the generic claim would require undue experimentation.  The invention is only enabled for the gene in the deposited seeds.
Additionally, claims 28 and 37 read on creating a progeny plant by transformation.  First, an ordinary artisan would understand the term “progeny” as a plant arising from breeding steps.  E.g., Spec., para. 0096.  Second, since Applicant fails to teach the sequence of the resistance gene or the boundaries of the gene, Applicant fails to teach how to identify a progeny plant by transformation with “the” genetic determinant supplying resistance to Pfs:14 since Applicant provides no teachings how to identify the gene responsible for resistance to Pfs:14.  

Claim 40 requires one of two SEQ ID NOs associated with the 42392 deposit but without requiring the 42392 deposit; or one of six SEQ ID NOs linked to the genetic determinant associated with the 42393 deposit but without requiring 42393 deposit; claim 40 then selects of the basis of the SNP recited alleles.  The specification lacks sufficient guidance as to how to obtain any gene conferring resistance to Pfs:14 that is associated with the recited SEQ ID NOs aside from the deposit.  
Applicant’s Arguments & Response
In the response, Applicant traverses the rejections of record under 35 USC 112(a) – Applicant does not distinguish the rejections under the written description requirement (Office action pp. 6-16) versus the enablement requirement (Office action, pp. 18-25).  Response, pp. 9-12.  (Applicant does separately argue against the new matter rejection.)
In the second full paragraph of page 9, Applicant reviews the teachings in the specification.  In the paragraph bridging pages 9-10, Applicant reviews the rejection of record and Applicant cites to the location of SEQ ID NOs:1-8 provided in the specification.
In the first full paragraph of page 10, Applicant reviews the question whether the ‘genetic determinant’ in the two deposits are the same or different.  Applicant alleges that they are different.  Id., p. 10.
This allegation, however, is merely attorney argument and raises the key issue in this rejection – how can the gene conferring resistance be identified?  Applicant, in the response, states that they are “two different genetic determinants.”  Response, p. 10, l. 9.  Then Applicant asserts that they are “distinct, newly found phenotypic patterns of resistance to [Pfs].”  Id., ll. 9-10.  Applicant asserts two different patterns of resistance (ll. 10-11), but Applicant is contradicted by the specification.  Compare para. 0114 versus para. 0126 – they are the same patterns.

As used herein, a "genetic determinant" refers to the genetic information in the genome of a plant that causes or associates with a trait of interest. Genetic determinants include, but are not limited to, genes, alleles, genetic markers, and quantitative trait loci (QTL).

The only means that Applicant provides to identify the claimed gene(s) encoding Pfs resistance is eight SEQ ID NOs where the claims only require the presence of one of the SEQ ID NOs.  All claims, however, also require resistance to Pfs:14.  No gene associated with the resistance is taught.  For example, there is no way to determine if the Pfs-resistance genes in the two deposits are the same or are different.  There is also no way to compare the claimed resistance genes to other genes that provide resistance to Pfs:14.
Although most of the claims require the presence of a SEQ ID NO, the SEQ ID NO can be separated from the Pfs-resistance gene via recombination.  The essential feature of the invention, the Pfs-resistance gene, is not taught at all except by deposit.  Further, through recombination and/or breeding during the lifetime of the patent, any of the SEQ ID NOs could become associated with a different Pfs-resistance gene.
Applicant also fails to teach the physical and/or genetic distance between the recited SEQ ID NOs and the gene(s) required for the claimed resistance.  An ordinary artisan would know that the genetic distance is required for understanding the probability of an SNP co-segregating with a gene.
See, for example the study of Khattak et al. linking a sex determination locus in spinach with markers where one marker was within 1.9 cM of a linkage group.  Khattak et al. (2006) Euphytica 148:311-18.  No such information is taught by Applicant.
Applicant asserts that Khattak et al. is from 14 years ago.  Khattak et al. was published in 2006, nine years before the instant filing date, which is the important date for the purposes of this discussion.  Nor is the publication date relevant.  No current technology locks in the association between, e.g. SEQ ID NO:1, and the claimed Pfs-resistance gene in the deposit.  They can be separated via recombination.  The only commercial relevance of any one of SEQ ID NOs:1-8 is their association with a Pfs-resistance gene.

In particular, Applicant fails to address the Ex parte Jackson decision.
Therefore Applicant’s argument fails to persuade.

Claim Rejections - 35 USC § 112(a), enablement
10.	Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This is a new rejection.
The invention appears to employ plants with at least one novel characteristic – a gene conferring resistance to Pfs:14.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds.  A deposit of 625 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.
The specification does not disclose a repeatable process to obtain the plant and thus it is not apparent if the plant is readily available to the public.  
(a)      If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
(b)      If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-
(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)	a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
(v)	the deposit will be replaced if it should ever become inviable.
In addition, the identifying information set forth in 37 CPR 1.809(d) should be added to the specification, if not already present. See 37 CPR 1.801 - 1.809 (MPEP 2401-2411.05) for additional explanation of these requirements.
Claims 21-39 are not rejected because they make reference to the deposit.  Claim 40 does not.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 25-26, 28, 34-35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2014/0065287, den Braber & Jansen, claiming priority to 29 August 2012 as evidenced by the teachings of Dijkstra, US Patent Publication No. 2016/0177330 A1.
This is a new rejection.

Claims 25 and 34 are drawn to a tissue culture but neither requires the presence of the claimed genetic determinant.  Yet the tissue culture can be created from an embryo of the plant of the base claim which is not required to be homozygous for the determinant.  Thus, the tissue culture could be made without the claimed genetic determinant.  
Furthermore, the claims provide no way to distinguish the genetic determinant of claim 1 with any the genetic determinant that provides resistance to Pfs:14.  Further, claim 1 is construed so that the genetic determinant is independent from any of the recited SEQ ID NOs, which are only required to be in the claimed spinach plant.
Under the product-by-process analysis required by the MPEP, product claims are evaluated by the characteristics required by the claim in question.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

MPEP § 2113.  Therefore the claims are anticipated by any spinach tissue culture, including those with resistance to Pfs:14.
Claims 26 and 35 require that the regenerated plant comprises the genetic determinant, but provide no way to distinguish the resistance to Pfs:14 with another gene conferring resistance to Pfs:14.
Similarly, claims 28 and 37 read on creating a progeny plant but neither requires any SEQ ID NO and the genetic determinant only requires resistance to Pfs:14.  
Therefore den Braber & Jensen anticipates the above claims.

Conclusion
12.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663